Per Curiam:
Plaintiff sued for damages for breach of a contract of employment. The alleged contract was oral and was made, on defendant’s behalf, by Burlinghoff, its treasurer. After one week’s service, for which he was paid, plaintiff was discharged. The complaint was dismissed for lack of proof that Burlinghoff had authority to bind defendant by a contract running for so long a period as the one sought to be established. We think the facts proved made out a prima facie case. Whether or no the treasurer has or has not power to enter into ordinary contracts affecting the usual business of the corporation, blit not necessarily pertaining to its finances, it is not now necessary to determine. In Parmelee v. Associated Physicians, etc. (9 Misc. Rep. 458) the report fails to show whether the action was for wages or for damages for unlawful discharge, but. the opinion seems to have been based on the assumption that prima facie a treasurer has power to enter into ordinary contracts of employment. Here the evidence showed that- the defendant accepted and paid for plaintiff’s services for one week, and *555this, we think, was sufficient prima facie evidence of Burlinghoff’s authority to bind defendant by the contract alleged. (Phillips v. Campbell, 43 N. Y. 271, 272; Traitel Marble Co. v. Brown Brothers, Inc., 159 App. Div. 485.)
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.
Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Hotchkiss, JJ.
Judgment reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.